United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF THE ARMY, ARMY CORP
OF ENGINEERS, Clewiston, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-404
Issued: July 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2011 appellant, through counsel, filed a timely appeal from a
November 4, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right shoulder or cervical injury in the
performance of duty on August 25, 2009.
FACTUAL HISTORY
This is the second appeal before the Board. On August 27, 2009 appellant, then a 57-yearold crane operator, filed a claim for traumatic injury to his right shoulder on August 25, 2009
while climbing a ladder. By decision dated December 7, 2009, OWCP denied the claim, finding
1

5 U.S.C. § 8101 et seq.

that he failed to submit sufficient medical evidence to establish that he sustained a right shoulder
or neck injury in the performance of duty. By decision dated March 1, 2010, it denied
appellant’s request for a hearing as untimely. By decision dated December 17, 2010, OWCP
denied his request for reconsideration without a merit review, finding the request was untimely
and that he had not established clear evidence of error. In an October 5, 2011 decision,2 the
Board set aside the December 17, 2010 decision, finding that OWCP erred in finding appellant’s
reconsideration request untimely. The Board remanded the case to OWCP to further review
appellant’s December 7, 2010 reconsideration request in accordance with its regulations and
procedures. The facts of the case as set forth in the Board’s October 5, 2011 decision are
incorporated by reference.
On August 27, 2009 the employing establishment issued a Form CA-16, authorization for
examination and treatment, to Vickers Chiropractic Care to furnish office treatment as medically
necessary for the effects of the August 25, 2009 injury.
In an August 31, 2009 report, Dr. Edward D. Vickers, a chiropractor, stated that appellant
sought treatment that day for symptoms associated with his August 25, 2009 employment injury.
Appellant initially felt bilateral shoulder pain on August 25, 2009 while climbing up a ladder to
get out of a boat. Dr. Vickers advised that appellant was experiencing neck, thoracic and
bilateral shoulder pain, which began immediately following the work injury, which he rated a 10
on a scale of 1 to 10. His symptoms were constant and not improving. Appellant related that he
had hip pain, leg pains, foot and ankle problems and right shoulder problems in the past.
Dr. Vickers diagnosed shoulder depression on the left and right which was causing localized
lower cervical pain. He placed appellant on a treatment program consisting of chiropractic
adjustments to restore normal articular function, electrical muscle stimulation/hot packs to
relieve pain and muscle spasm, and manual soft tissue work to break down fascia fixation and
resistance to stretch. Dr. Vickers completed a series of form reports documenting appellant’s
spinal manipulation treatments. The forms did not state the diagnosis for which the treatment
was provided.
In Form CA-17 reports dated October 14 and 23, 2009, Dr. Vickers diagnosed cervical
sprain/strain and radicular neuralgia. He checked a box indicating that the symptoms and
findings he noted on examination were consistent with the history of injury appellant provided.
In a report dated October 20, 2009, Dr. Anthony Shydohub, a specialist in neurology,
evaluated appellant for neck and right shoulder pain resulting from his August 25, 2009 work
injury. Appellant continued to experience symptoms from this incident. Dr. Shydohub opined
that appellant most likely had a severe sprain of the cervical spine and might also have developed
tendinitis in the area, which was affecting the right shoulder. He stated that appellant’s persistent
symptoms could be the result of radiculopathy. Dr. Shydohub recommended that appellant
undergo a magnetic resonance imaging (MRI) scan of his cervical spine and right shoulder and
continue with his chiropractic treatments and medication.

2

Docket No. 11-716 (issued October 5, 2011).

2

In a report received by OWCP on August 30, 2010, Dr. Vickers opined, based on
reasonable chiropractic certainty, that a subluxation found on x-ray was directly and
approximately the result of the August 25, 2009 work injury.
In a report received by OWCP on December 14, 2010, Dr. Vickers stated that cervical
x-rays taken of appellant on August 31, 2009 showed subluxation at C4-6. He advised that
lateral cervical x-ray demonstrated moderate to bad degenerative disc changes at C4-7 with mild
degenerative changes at C4-5.
By decision dated November 4, 2011, OWCP denied modification of the December 7,
2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

8

Id.

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.11
ANALYSIS
OWCP accepted that appellant climbed a ladder on August 25, 2009. The Board finds that
he has not established that this incident caused an injury. The question of whether an employment
incident caused a personal injury can only be established by probative medical evidence.12
Appellant initially sought treatment from Dr. Vickers, a chiropractor.13 In assessing the
probative value of chiropractic evidence, the initial question is whether the chiropractor is
considered a “physician” as defined under 5 U.S.C. § 8101(2). A chiropractor is not considered
a physician under FECA unless it is established that there is a spinal subluxation as demonstrated
by x-ray to exist.14 Dr. Vickers diagnosed cervical subluxation based upon his August 31, 2009
x-ray evaluation. However, this section of FECA provides that the term “physician … includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.”15 While Dr. Vickers diagnosed cervical subluxation and would be considered a
physician for treatment of subluxation, he did not report that he treated appellant for spinal
subluxation. His reports indicate that he treated appellant for diagnoses of shoulder depression,
cervical sprain/strain and radicular neuralgia. The Board also notes that, while on August 30,
2010 Dr. Vickers reported that the subluxation found on x-ray was the result of the August 25,
2009 work injury, this report is of no probative medical value. Again, Dr. Vickers did not state
that he treated appellant for subluxation and he offered no explanation whatsoever as to how he
reached his conclusion regarding causal relationship.
9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

11

See Ern Reynolds, 45 ECAB 690 (1994).

12

Carlone, supra note 6.

13

The employing establishment issued a Form CA-16 to Vickers Chiropractic Care on August 27, 2009. A
properly executed CA-16 form creates a contractual obligation, which does not involve the employee directly, to pay
the cost of the examination or treatment regardless of the action taken on the claim. See Elaine M. Kreymborg, 41
ECAB 256 (1989). Although OWCP adjudicated appellant’s claim of injury, it did not adjudicate the issue of
reimbursement pursuant to this Form CA-16. On return of the record, it should proceed to adjudicate this matter.
14

See Mary A. Ceglia, 55 ECAB 626 (2004).

15

See Isabell Mitchell, 55 ECAB 623 (2004).

4

Dr. Shydohub stated in an October 20, 2009 report that appellant had experienced
continued symptoms of neck and right shoulder pain since his August 25, 2009 work injury. He
noted that appellant probably sustained a severe sprain of the cervical spine and might have also
developed tendinitis affecting the right shoulder. Dr. Shydohub advised that appellant’s
symptoms could be the result of radiculopathy and recommended that he undergo MRI scans of
his cervical spine and right shoulder. He did not describe appellant’s ladder climbing incident at
work in any detail or how it was competent to cause an injury. Dr. Shydohub’s opinion is also of
limited probative value in that it is general in nature and equivocal on causal relation. He noted
summarily that appellant’s shoulder and neck conditions were causally related to the August 25,
2009 work incident. Appellant failed to provide a medical report from a physician that explains
how the work incident of August 25, 2009 caused or contributed to the claimed right shoulder
and neck injuries.
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the August 25, 2009 work accident would have
caused the claimed injury. Accordingly, he did not establish that he sustained a right shoulder or
cervical injury in the performance of duty on August 25, 2009. OWCP properly denied
appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained right shoulder or
cervical injuries in the performance of duty on August 25, 2009.

5

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

